RESOLUCIÓN
El Colegio de Abogados de Puerto Rico en 2005 sometió ante este Tribunal un proyecto de reglas de conducta profesional. Conforme la Resolución de 18 de noviembre de 2005, este proyecto fue sometido a un proceso de consulta que permitió a la ciudadanía y a la comunidad jurídica la oportunidad de examinarlo y presentar comentarios y re-comendaciones ante el Secretariado de la Conferencia Judicial y Notarial. Finalizado ese proceso, y contando con el beneficio de los criterios de diversos sectores, en ocasión de una sesión plenaria, este Tribunal no aprobó el proyecto.
No obstante, en consideración de la necesidad de actua-lizar el Código de Etica Profesional tras el transcurso de más de cuatro décadas de vigencia, se le encomendó al Se-cretariado de la Conferencia Judicial preparar un Proyecto de Código de Ética Profesional que tomara en considera-ción los últimos cambios realizados por la American Bar Association a sus Reglas Modelo de Conducta Profesional y las reacciones y los comentarios recibidos tras el proceso de consulta. Así también, se le instruyó analizar el Proyecto de Reglamento sobre Procedimiento Disciplinario Uni-forme de Abogados(as) y Abogados(as) Notarios(as) que so-metió el Colegio de Abogados en 2007.
En cumplimiento con esta encomienda, el Secretariado de la Conferencia Judicial presentó ante la consideración del Tribunal el Proyecto de Código de Conducta Profesional y el Proyecto de Reglas de Procedimiento para Asuntos Disciplinarios de la Abogacía y la Notaría.
Sin haber examinado ni pasado juicio sobre ambos pro-yectos, este Tribunal considera prudente que la ciudadanía *1033y la comunidad jurídica tengan la oportunidad de conocer-los y de someter comentarios y recomendaciones al Secre-tariado de la Conferencia Judicial. Luego de culminar el proceso de consulta a la profesión y a la ciudadanía, el cual habrá de extenderse hasta el 28 de febrero de 2014, el Se-cretariado de la Conferencia Judicial preparará un informe con el análisis de los comentarios recibidos y sus recomen-daciones, para la consideración del Tribunal. Será en ese momento que el Tribunal examinará las propuestas del Se-cretariado y los comentarios recibidos y estará en posición de tomar una determinación sobre un nuevo código que rija la conducta profesional de los abogados y las abogadas.

Notifíquese a la Directora del Secretariado de la Confe-rencia Judicial y Notarial. Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo.
(Fdo.) Aida Ileana Oquendo Graulau Secretaria del Tribunal Supremo